Citation Nr: 1602516	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability, prior to February 1, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1971.  He served in the Republic of Vietnam from May 1968 to May 1969 and from March 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In October 2010, the Veteran testified at a Central Office hearing in Washington, DC. A transcript of the hearing is of record.  In a letter sent in January 2015, the Veteran was informed that the Veterans Law Judge who presided at his October 2010 hearing was no longer employed by the Board.  He was also informed of his options for another Board hearing and that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond.

In March 2011 and July 2013, the Board remanded the appeal for additional development.

In July 2013, the RO granted service connection for ischemic heart disease. A 60 percent rating was assigned beginning on February 1, 2011.  In December 2013, the RO amended the award to include a staged rating.  As a result of these decisions, the Veteran's combined schedular rating is 100 percent, beginning on February 1, 2011. 

The RO's award of a 100 percent schedular disability rating renders moot the claim for a TDIU rating beginning on February 1, 2011.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet. App. 33, 35 (2001)).  The claim has been captioned accordingly on the title page.

In this vein, the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280   (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more might warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).

Here, for the period beginning on February 1, 2011, the Veteran does not have other service-connected disabilities that are rated at 60 percent or more.  As such, the concerns addressed in Bradley are not present in this case, and the Board need not address whether a TDIU rating is warranted beginning on February 1, 2011.

Finally, in June 2014 and March 2015, the Board remanded the appeal for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Prior to February 1, 2011, it was not factually ascertainable that the Veteran's service-connected disabilities rendered him unable to obtain and maintain gainful employment consistent with his education and occupational experiences.






CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 2011, for the grant of a TDIU due to the service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, in an August 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  This letter included specific information regarding what is required to establish a TDIU.   

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examinations and the statements from the Veteran and his representative.  

Additionally, the RO substantially complied with prior remand instructions regarding her claim.  The previous remand instructed the RO request additional information regarding the Veteran's claim of TDIU, including Social Security Administration records and a VA opinion regarding the impact of the Veteran's service-connected disabilities on his employability.  The opinion was provided in August 2014, and per another Board remand, another opinion was provided in August 2015.  A Supplemental SOC has been issued as well.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Prior to February 1, 2011, the Veteran's service-connected disabilities included the following: residuals of fragment wounds of the right forearm and elbow (10 percent), chest with retained foreign body (10 percent), and left face (noncompensable); posttraumatic stress disorder (PTSD) (50 percent); diabetes mellitus type 2 (20 percent); peripheral neuropathy of the right upper extremity (10 percent), left extremity (10 percent), right lower extremity (20 percent) and left lower extremity (20 percent); and erectile dysfunction (noncompensable).  His total rating was 90 percent, which meets the requirements of 38 C.F.R. § 4.16(a).  As such, the remaining question is whether the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment, considering his education, experience and skills, prior to February 1, 2011.

Turning to the evidence of record, the Board notes that the Veteran has contended that he has been unable to work since July 2007.  In his August 2007 TDIU claim, he indicated that he last worked at as a medical records clerk, a job he held from April 1987 to July 2007.  At that time, he stated that he felt it was necessary for him to retire due to his PTSD; he stated that the PTSD caused anger problems and disagreements with his coworkers and supervisors.  Additionally, his neuropathy made the physical aspects of his job more difficult.  

During a mental health examination dated in September 2007, the Veteran reported that he was retired and stated that he had some trouble getting along with the people at work.  However, the examiner specifically stated that the Veteran's psychiatric problems do not prevent him from getting employment.  During a September 2007 examination concerning the Veteran's peripheral neuropathy, the examiner noted the Veteran's problems with tingling, numbness, pain, and paresthesia located in the Veteran's extremities; however, no functional impact was determined.

In his August 2008 Notice of Disagreement, the Veteran indicated that he retired from his las job because of his disabilities.  He stated that his job required a lot of walking and that it was painful to walk because of his neuropathy.  He also stated that he had become more short-tempered due to his PTSD.  He further indicated that he was having more difficulty dealing with the public, and he was worried that he would lose control.  

In May 2009, during a VA examination, the examiner noted that the Veteran had retired and specifically stated that he was not out of work due to his diabetes mellitus.  During a May 2009 VA mental health examination, the examiner noted that the Veteran stated he did not stop working because of his PTSD.  The examiner opined that, if he were to work, the Veteran would have no more than a mild to moderate impairment of occupational reliability and productivity and social adjustment due to his PTSD issues.  His mental status examination showed that he took care of his personal activities of daily living.  The examiner observed only a mild to moderate impairment in the Veteran's social, occupational, recreational, and familial functioning.  

In June 2011, a full examination was provided and the examiner opined that the Veteran's service-connected disabilities, including diabetes and peripheral neuropathy of the bilateral upper and lower extremities, did not prevent him from securing gainful employment.  

A mental health VA examination was provided in April 2012, and the examiner opined that the Veteran's symptoms would likely result in minimal impairment of occupational functioning.  The examiner explained that, despite the Veteran's symptoms, the overall severity of his PTSD and depressive symptoms is generally mild.  The examiner noted that the Veteran's short term memory was only mildly impaired, and he is always oriented in all spheres.  There was no evidence of abnormal thought content, delusions, hallucinations, or circumstantial or tangential speech.  The examiner found that, while the Veteran reported he was suicidal, the symptoms did not appear to be persistent.  The examiner observed that the Veteran was able to perform most activities of daily living without impairment from PTSD symptoms, though the examiner found that the Veteran did have some mild to moderate impairment in some areas.  The examiner found that the Veteran was able to form and maintain social relationships and opined that he would likely be able to do so in a work-like setting.  Thus, the examiner found that the Veteran's PTSD symptoms would cause no more than a minimal impairment in occupational functioning.  

In June 2014, the Board remanded the claim in order to obtain a retrospective medical opinion regarding the Veteran's ability to perform substantially gainful employment prior to February 1, 2011.  

The opinion was provided in August 2014.  The examiner opined that it is less likely than not that the Veteran's service-connected disabilities would exclude "all employment for a man specifically skilled in filing, which can be sedentary and knowledgeable of the complex rules governing medical records, which also is done on computers more than on physical file."

The Board found, in March 2015, that this opinion was inadequate as it addressed the wrong standard to determine the impact of the Veteran's service-connected disabilities on his employability.  As such, another remand was required, and another opinion was provided in August 2015. 

The examiner reviewed the electronic records contained in VBMS, Virtual VA, and the VA treatment records file.  In the August 2015 opinion, the examiner stated that it was his opinion that, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the service-connected disabilities, either separately or in combination, did not prevent the Veteran from securing or following substantially gainful employment consistent with his education and occupational experience prior to February 1, 2011.  

The examiner went on to explain that that Veteran has experience in working as a medical support assistant and took computer programming training.  The examiner noted that the Veteran's service-connected conditions, including residuals of fragment wounds of the right forearm and elbow, chest with retained foreign body, left face, posttraumatic stress disorder (PTSD), diabetes mellitus type II, peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, and erectile dysfunction would not preclude him from working in the medical field or in computer programming.  The examiner indicated that the Veteran was successfully employed for many years and in review of record there was no evidence that the veteran's service connected conditions worsened to the extent that they would preclude his securing and following substantially gainful employment.  Thus the examiner opined that the Veteran's service connected disabilities did not prevent him from securing and following substantially gainful employment either separately or in combination.  
The examiner emphasized that the opinion was made without regard to the Veteran's age or nonservice connected conditions.

The Board notes that the standard used by the examiner is not the correct one.  However, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2015); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2015), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2015).").

Indeed, the Board's instructions to the examiner were not correct, as the instructions were contrary to VBA Fast Letter 13-13, which states that VA should not "ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities."

Given this, the Board finds that the opinion is adequate, despite the incorrect standard employed by the VA examiner.  The Board can extrapolate that the examiner found that the Veteran's service-connected disabilities would have a relatively small impact on the Veteran's functional impairment given his training, education, and experience.  Additionally, the Board finds that the evidence of record does not show that the Veteran's service-connected disabilities, prevented him from securing or following substantially gainful employment consistent with his education and occupational experiences prior to February 1, 2011. 

The Board recognizes that the Veteran claims that his service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment prior to February 1, 2011.  However, the Board places greater probative weight on the evidence of record that shows that, although the Veteran is no longer employed, he retired from his occupation after 20 years, a job he held while he was service-connected for the disabilities.  The Board recognizes that the examination reports and the Veteran's lay statements indicate that he had some difficulty completing occupational tasks due to limitations caused by his service-connected disabilities.  However, the weight of the evidence does not show that the impairment was so severe as to prevent him from securing substantially gainful employment prior to February 1, 2011.  Indeed, each examiner throughout the appeal period have opined that the Veteran's service-connected disabilities do not so severely impact the Veteran's functioning to have precluded him from securing substantially gainful employment prior to February 1, 2011.  

Furthermore, the Veteran has specialized technical skills, as well as a long history of a successful career as a medical clerk.  While the Board recognizes the limitations the Veteran faced prior to February 1, 2011, due to his service-connected disabilities, these limitations are considered in the 90 percent combined disability rating he received for his disabilities.  Indeed, the assignment of the 90 percent combined schedular rating is recognition of the functional limitations caused by the disabilities, and that rating contemplates the severity and overall impact the symptoms have on the Veteran's life.  However, despite these limitations, the Board finds that the persuasive evidence does not show that the Veteran is completely unable to secure or maintain gainful employment due solely to his service-connected disabilities prior to February 1, 2011.   

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and occupational experiences prior to February 1, 2011.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities, prior to February 1, 2011, is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b).
  

ORDER

Entitlement to a TDIU due to service-connected disabilities prior to February 1, 2011, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


